DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/528394 filed on July 31, 2019 in which Claims 1- 20 are presented for examination.

Status of Claims
Claims are 1-20 are pending, of which claim 1-4, 6 and 10-20 are rejected under 102.  Claims 5, 7, 8 and 9 are rejected under 103. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31, 2019 was filed after the mailing date of the Application on July 31, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on March 2, 2020 was filed after the mailing date of the Application on July 31, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the entity" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends on Claim 1 and states the same limitations as Claim 3, which also depends on Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 and 10-20 is/are rejected under 35 U.S.C. 102 as being anticipated by Arbel (US Patent 9,529,686).


Claim 1, Arbel teaches a method of performing error detection within an integrated circuit chip (View Arbel Col. 1, Lines 60-67; detect fault), comprising: analysing transactions communicated over interconnect circuitry of the integrated circuit chip to detect whether a transaction contains a data error (View Arbel Col. 2, Lines 1-27; generate error code for transactions); scanning a memory of the integrated circuit (View Arbel Col. 4, Lines 36-67; read transaction from memory); and in response to detecting a data error in a transaction communicated over the  interconnect circuitry and/or a data error stored in the memory, performing a dedicated action indicative of a data error (View Arbel Col. 9, Line 57- Col 10, Line 20;  restore subsystem to correct operation).

Claim 20 is the circuit corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.
Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Arbel further teaches the step of scanning the memory of the integrated circuit chip is performed by detection circuitry coupled to the interconnect circuitry (View Arbel Col. 5, Lines 20-53; error checker circuit), the method comprising scanning the memory of the integrated circuit chip at times when the interconnect circuitry is free (View Arbel Col. 4, Lines 36-67; read transaction from memory).
Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Arbel further teaches the step of scanning the memory of the integrated circuit chip comprises scanning one or more blocks of the memory to detect whether the one or more blocks contain a data error by: scanning that block of the memory at a first time (View Arbel Col. 4, Lines 36-67; read transaction from memory); generating a first characterisation of the data read from the block at the first time and storing that first (View Arbel Col. 5, Lines 46-54; status register); scanning that block of memory at a second time subsequent to the first time (View Arbel Col. 4, Lines 36-67; read transaction from memory);  generating a second characterisation of the data read from the block at the second time and comparing the second characterisation to the first characterization (View Arbel Col. 5, Lines 46-54; repeating cycle of issuing transactions and waiting, status register); and detecting that the data in the block contains an error if the first and second characterisations do not match (View Arbel Col. 4, Lines 36-67; data pattern checker).
Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  Arbel further teaches the block of memory is scanned at the second time only if no data has been written to that block between the first time and the second time (View Arbel Col. 4, Lines 36-67; period of time specified by configuration).
Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Arbel further teaches the step of scanning the memory of the integrated circuit chip comprises scanning one or more blocks of the memory to detect whether the one or more blocks contain a data error by: scanning that block of memory at a first time (View Arbel Col. 4, Lines 36-67; read transaction from memory); generating a first characterisation of the data read from the block at the first time and storing that first characterization (View Arbel Col. 5, Lines 46-54; status register); scanning that block of memory at a second time subsequent to the first time (View Arbel Col. 4, Lines 36-67; read transaction from memory); generating a second characterisation of the data read from the block at the second time and comparing the second characterisation to (View Arbel Col. 5, Lines 46-54; repeating cycle of issuing transactions and waiting, status register); and detecting that the data in the block contains an error if the first and second characterisations do match (View Arbel Col. 4, Lines 36-67; data pattern checker).
  
Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 3.  Arbel further teaches the one or more scanned blocks of memory comprise blocks of read-only memory (View Arbel Col. 8, Lines 2-10; PROM).
Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 1.  Arbel further teaches the step of analysing transactions communicated over the interconnect circuitry comprises performing on one or more messages of each transaction: a parity check to detect whether that message contains a data error, or a cyclic redundancy check to detect whether that message contains a data error (View Arbel Col. 4, Lines 3-15; parity bit).
Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 1.  Arbel further teaches the dedicated action performed in response to detecting data error in the memory comprises one or more of: correcting the error in the data and writing the corrected data back to the memory; generating an alert signal; and blocking access to the data error in the memory (View Arbel Col. 5, Lines 46-54; process signals/error detected).
(View Arbel Col. 5, Lines 46-54; process signals/error detected).
Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 1.  Arbel further teaches the method further comprises recording information associated with detected data errors in transactions communicated over the interconnect circuitry and/or detected data errors stored in the memory over time to generate an error profile (View Arbel Col. 5, Lines 46-54; status register).
Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 14.  Arbel further teaches the method comprises analysing transactions communicated over the interconnect circuitry selected in dependence on the error profile (View Arbel Col. 9, Line 66-Col. 10, Line 9; monitor operating parameters).
Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 14.  Arbel further teaches the step of scanning the memory of the integrated circuit chip comprises scanning one or more blocks of the memory to detect whether the one or more blocks contain a data error (View Arbel Col. 4, Lines 36-67; read transaction from memory), wherein the one or more blocks of the memory are selected in dependence on the error profile (View Arbel Col. 9, Line 66-Col. 10, Line 9; monitor operating parameters), and wherein the method comprises scanning the memory at selected times in dependence on the error profile (View Arbel Col. 4, Lines 36-67; period of time specified by configuration).
Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 1.  Arbel further teaches recording information indicative of activity levels of the interconnect circuitry and/or memory over time to generate an activity profile (View Arbel Col. 4, Lines 59-67; data pattern).
Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 17.  Arbel further teaches the method comprises analyzing transactions communicated over the interconnect circuitry within a time interval indicated by the activity profile to have a level of activity exceeding a specified threshold (View Arbel Col. 4, Lines 59-67; data pattern checker).
Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 17.  Arbel further teaches the step of scanning the memory of the integrated circuit chip comprises scanning one or more blocks of the memory to detect whether the one or more blocks contain a data error (View Arbel Col. 9, Line 66-Col. 10, Line 9; monitor operating parameters), and the method comprises scanning one or more blocks of memory selected in dependence on the activity profile and/or scanning the memory at selected times in dependence on the activity profile (View Arbel Col. 4, Lines 36-67; period of time specified by configuration).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbel (US Patent 9,529,686) in view of Zaydman (US Patent Application 2012/0042174 A1).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 3.  Arbel does not explicitly teach the first characterisation is a first hash value generated from the data read from the block at the first time, and the second characterisation is a second hash value generated from the data read from the block at the second time
However, Zaydman teaches the first characterisation is a first hash value generated from the data read from the block at the first time (View Zaydman ¶ 83; original hash value), and the second characterisation is a second hash value generated from the data read from the block at the second time (View Zaydman ¶ 83; second hash value).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Arbel with the first characterisation is a first hash value generated from  block at the second time since it is known in the art that hash values can be generated (View Zaydman ¶ 83). Such modification would have allowed an error to be detected in a circuit.
Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 6.  Arbel does not explicitly teach the first characterisation is a first hash value generated from the data read from the block at the first time, and the second characterisation is a second hash value generated from the data read from the block at the second time.

However, Zaydman teaches the first characterisation is a first hash value generated from the data read from the block at the first time (View Zaydman ¶ 83; original hash value), and the second characterisation is a second hash value generated from the data read from the block at the second time (View Zaydman ¶ 83; second hash value).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Arbel with the first characterisation is a first hash value generated from the data read from the block at the first time, and the second characterisation is a second hash value generated from the data read from the block at the second time since it is known in the art that hash values can be generated (View Zaydman ¶ 83). Such modification would have allowed an error to be detected in a circuit.

s 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbel (US Patent 9,529,686) in view of Spencer (US Patent Application 20190013086 A1).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 3.  Arbel does not explicitly teach scanning a block of the memory to detect whether that block contains a data error in response to detecting that the block is scheduled to be used in a communication over the interconnect circuitry.

However Spencer teaches scanning a block of the memory to detect whether that block contains a data error in response to detecting that the block is scheduled to be used in a communication over the interconnect circuitry (View Spencer ¶ 41; error detection).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Arbel with scanning a block of the memory to detect whether that block contains a data error in response to detecting that the block is scheduled to be used in a communication over the interconnect circuitry since it is known in the art that a memory block can be scanned for an error (View Spencer ¶ 41). Such modification would have allowed an error to be detected in a memory block.
Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 8.  Spencer further teaches detecting that the block is scheduled to be used in a communication over the interconnect circuitry in response to identifying a message of a (View Spencer ¶ 41; forecast address with error).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SARAI E BUTLER/Primary Examiner, Art Unit 2114